Order granting defendants’ motion for a bill of particulars modified by striking out paragraph 4 and adding after paragraph 6 a provision that in furnishing such bill of particulars the plaintiff may give a general description of the facts about wMch information is sought in the items without disclosing its secret formulas and process of manufacture. As so modified the order is affirmed, without costs; the bill of particulars to be served witMn ten days after entry of the order hereon. Order granting in part examination of the defendants before trial modified by inserting therein item 4 of the order to show cause, but striking from such item the words, “ and the extent of such business;” by inserting therein item 5 of the order to show cause, but striking from such item the part thereof after the word “ rabbits;” by inserting therein item 6 of the order to show cause, but striking from such item the words, “ and if so, the nature and materials of such candleholders;” and by inserting therein item 7 of the order to show cause, but striking from such item the words, “ and if so, the nature and extent of such business;” and adding the words, “ but the defendants are not required to disclose any secret formula of their own or to describe any machine of their own design.” The order is further modified to provide that the examination be had before an official referee to the end that secret formulae of either party may not be disclosed except as legitimately necessary. As so modified the order is affirmed, without costs, on the authority of Griffin Mfg. Co., Inc., v. Gold Dust Corp., No. S (245 App. Div. 385). The examination will be held on five days’ notice. Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ., concur.